Citation Nr: 0903853	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  06-05 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for service-connected tinnitus.  

2.  Entitlement to a disability rating in excess of 40 
percent for service-connected bilateral hearing loss.  

3.  Entitlement to an initial disability rating in excess of 
50 percent for service-connected post-traumatic stress 
disorder (PTSD) prior to January 9, 2006, and in excess of 70 
percent since January 9, 2006.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The veteran had active service from March 1972 to March 1980.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoake, Virginia, which granted service connection for PTSD 
and assigned an initial rating of 30 percent and granted 
service connection for bilateral tinnitus and assigned an 
initial rating of 10 percent; each effective from January 12, 
2004.  In that same decision, the RO continued a non-
compensable rating for left ear hearing loss, and declined to 
reopen a claim for service connection for right ear hearing 
loss.  In an August 2006 decision, the RO reopened the claim 
and granted service connection for right ear hearing loss and 
assigned a 40 percent rating for bilateral hearing loss, 
effective from January 12, 2004.  In a June 2007 decision, 
the RO increased the veteran's disability rating for PTSD to 
50 percent, effective from January 12, 2004, and to 70 
percent, effective from January 9, 2005.

In his February 2006 substantive appeal, the veteran alleges 
that a prior rating decision which denied service connection 
for right ear hearing loss was clearly and unmistakably 
erroneous.  This issue is not before the Board at this time 
and is referred to the RO for appropriate action.  

The issue of entitlement to an initial increased rating for 
PTSD is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.

2.  The veteran has hearing loss in the right ear with a 
Numeric Designation of VII and hearing loss in the left ear 
with a Numeric Designation of VII.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a 
disability rating in excess of 10 percent for bilateral 
tinnitus.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2008).

2.  The criteria for an evaluation in excess of 40 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2007).  These statutory and 
regulatory provisions pertaining to VA's duty to notify and 
to assist do not apply to a claim if resolution of that claim 
is based on statutory interpretation, rather than 
consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  In this case, 
resolution of the veteran's appeal with respect to evaluation 
of tinnitus is dependent on interpretation of the regulations 
pertaining to the assignment of disability ratings for 
tinnitus; no facts are in dispute.  As discussed below, the 
veteran is already receiving the maximum disability rating 
available for tinnitus under the applicable rating criteria.  
Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies of 
VCAA notice or assistance are rendered moot with respect to 
this claim.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 
Vet. App. 362, 368 (2001).

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, as in the now-service-connected right ear hearing 
loss, the typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008). 

Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The veteran was notified that his claim for service 
connection for right ear hearing loss was awarded with an 
effective date of January 12, 2004, the date of his claim, 
and a rating of 40 percent was assigned.  He was provided a 
statement of the case that advised him of the applicable law 
and criteria required for higher ratings.  Although he was 
not provided pre-adjudicatory notice that he would be 
assigned an effective date in accordance with the facts found 
as required by Dingess, he was assigned the date of the claim 
as an effective date, the earliest permitted by law.  
38 U.S.C.A. § 5110(a).  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

In this case, the veteran received inadequate notice 
regarding his claim for an increased rating for left ear 
hearing loss.  Although that error is presumed prejudicial, 
the record reflects that the purpose of the notice was not 
frustrated.  Sanders, 487 F.3d at 881; Vazquez-Flores, 22 
Vet. App. at 49.

In an April 2004 letter, the RO stated that to establish 
entitlement to an increased evaluation for his service-
connected left ear hearing loss, the evidence must show that 
his condition "ha[d] increased in severity."  The letter 
also explained that the VA was responsible for (1) requesting 
records from Federal agencies, (2) assisting in obtaining 
private records or evidence necessary to support his claim, 
and (3) providing a medical examination if necessary.  The 
February 2005 rating decision explained the criteria for the 
next higher disability rating available for hearing loss 
under the applicable diagnostic code.  The December 2005 
statement of the case provided the appellant with the 
applicable regulations relating to disability ratings for his 
service-connected left ear hearing loss. 

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate his 
claims, and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claims such that the 
essential fairness of the adjudication was not affected.  See 
Sanders, 487 F.3d at 891. 

VA has obtained service treatment records, assisted the 
veteran in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
etiology and severity of disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Increased Ratings

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.

Following an initial award of service connection for a 
disability, separate ratings can be assigned for separate 
periods of time based on facts found.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  It is the policy of VA to 
administer the law under a broad interpretation, consistent 
with the facts in each case, with all reasonable doubt to be 
resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.


It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Tinnitus

The veteran is seeking a disability evaluation for tinnitus 
in excess of the currently assigned 10 percent.  According to 
VA regulation, a 10 percent evaluation is the maximum allowed 
for tinnitus, regardless of whether it is perceived in one 
ear, both ears, or in the head.  38 C.F.R. §4.87, Diagnostic 
Code 6260.  The veteran's service-connected tinnitus has been 
assigned the maximum schedular rating available.  Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  As there is no 
legal basis upon which to award a higher evaluation, the 
appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).

Bilateral Hearing Loss

VA rating criteria for the evaluation of hearing loss 
disability provide ratings from zero (noncompensable) to 100 
percent, based on the results of controlled speech 
discrimination tests together with the results of puretone 
audiometry tests  38 C.F.R. § 4.85.  "Puretone threshold 
average," as used in Table VI, is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  Average puretone decibel loss is located on Table VI 
along a horizontal axis, and percent of speech discrimination 
is located along a vertical axis.  These axes intersect to 
determine the Roman numeral designation for hearing 
impairment in each ear.  The results are then matched between 
the "better" ear and the "poorer" ear on Table VII to 
produce a disability rating under Code 6100.

In connection with his current claim the veteran was afforded 
VA audiological examinations in August 2004 and December 
2005.  The August 2004 examination reported the following:


HERTZ

1000
2000
3000
4000
Average
RIGHT
50
60
55
60
56
LEFT
55
65
60
70
63

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and of 64 in the left ear.  These 
audiologic results produce a numeric designation of "V" for 
the right ear and a designation of "VI" for the left ear.  
38 C.F.R. §§ 3.385; 4.85(f).  When these numeric designations 
are applied to the rating criteria, the result is a 20 
percent rating.  38 C.F.R. Part 4, including § 4.85.  

The December 2005 evaluation reported the following:


HERTZ

1000
2000
3000
4000
Average
RIGHT
55
60
65
65
61
LEFT
60
70
65
70
66

Speech audiometry revealed speech recognition ability of 56 
percent in the right ear and of 64 in the left ear.  These 
audiologic results produce a numeric designation of "VII" 
for each ear.  38 C.F.R. §§ 3.385; 4.85(f).  When these 
numeric designations are applied to the rating criteria, the 
result is a 40 percent rating.  38 C.F.R. Part 4, including § 
4.85.  

The veteran also underwent a private audiologic evaluation in 
January 2006; however the data were presented in graph form 
only and were not numerically recorded.  The Board is 
therefore unable to interpret those results.  See Kelly v. 
Brown, 7 Vet. App. 471 (1995).

Based on the evidence of record, the highest disability 
rating for bilateral hearing loss to which the veteran has 
been entitled at any time during the rating period is 40 
percent.  The Board has considered whether the veteran may be 
entitled to a higher rating under 38 C.F.R. § 4.86(a), which 
rates exceptional patterns of hearing loss and is applicable 
given the puretone thresholds reported at the most recent VA 
examination; however, application of that criteria does not 
result in a higher numeric designation for either ear.  
Accordingly, a disability rating in excess of 40 percent for 
bilateral hearing loss is denied.  

The veteran contends that his hearing loss impedes his 
ability to communicate at work.  He has submitted statements 
from his supervisor and a colleague attesting that he has 
difficulty communicating with other people at work due to his 
hearing loss disability, which causes him frustration and 
discomfort.  As to whether the record raises the matter of 
referral for extraschedular ratings under 38 C.F.R. § 
3.321(b)(1), the Board finds that the rating criteria 
considered in this case for the disabilities on appeal 
reasonably describe the veteran's symptomatology and level of 
disability.  Consideration of an extraschedular rating under 
38 C.F.R. § 3.321 is not warranted.  Barringer v. Peake, 22 
Vet. App. 242 (2008).  

The veteran's complaints related to hearing loss and tinnitus 
are considered under the appropriate diagnostic codes.  The 
veteran's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluations for the service-
connected bilateral hearing loss and tinnitus are adequate 
and referral for an extraschedular rating is unnecessary.  
Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

A disability rating in excess of 10 percent for bilateral 
tinnitus is denied. 

A disability rating in excess of 40 percent for bilateral 
hearing loss is denied.


REMAND

A preliminary review of the record discloses the need for 
further development.  The veteran is seeking an increased 
rating for PTSD.  Service connection was granted and an 
initial rating of 30 percent was assigned effective January 
12, 2004.  Thererafter, the RO increased the rating to 50 
percent, effective the date of the grant of service 
connection, and increased the rating to the current level of 
70 percent, effective January 9, 2005, the date of a VA 
examination.  

At the January 2005 VA examination, the veteran's symptoms 
appeared to have worsened dramatically in comparison to the 
previous examinations.  He was seen to demonstrate symptoms 
that had not been found previously, such as abnormal speech, 
panic attacks, disorganized thought patterns, and 
inappropriate grooming.  The examiner assessed his GAF as 40.  
Based on this examination, the rating for PTSD was increased 
to 70 percent.  However, in subsequent medication management 
appointments in March 2005, June 2005, October 2005, and 
November 2006, the veteran's symptoms, as described by the 
examiners, seemed to have improved to the level demonstrated 
prior to January 2005.  

Although the evidence includes four examinations which show a 
consistent pattern of improved symptoms, the Board 
acknowledges that these assessments were made in the context 
of medication management sessions, which are shorter and less 
thorough than a psychiatric evaluation.  Therefore, another 
examination is required to ascertain the current severity of 
the veteran's PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA examination to determine 
the current severity of service-connected 
PTSD.  The claims folder and a copy of 
this REMAND must be made available to the 
examiner.  The examiner should assess all 
current symptomatology related to the 
service-connected PTSD, and any other 
disorders associated therewith.  

2.  Then, readjudicate the claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


